MEMORANDUM **
Jose Trinidad Carrasco Avitia, and his wife and daughter, natives and citizens of Mexico, petitions for review of the Board of Immigration Appeals’ summary affirmance without opinion of an Immigration Judge’s order denying his application for asylum and withholding of removal and pretermitting his application for cancellation of removal.
Carrasco contends that the BIA’s summary affirmance does not comport with due process requirements. This contention is foreclosed by our decision in Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir.2003) (holding the BIA’s streamlining procedure does not violate an alien’s due process rights). Carrasco also contends that no asylum case could ever properly be streamlined because asylum cases invariably involve a “novel fact situation.” We reject this contention because not every fact-based case is “novel in the eyes of the law.” See id. at 852.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.